


Exhibit 10.31






2014 Executive Annual Incentive Plan


On February 6, 2014, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Fortegra Financial Corporation (the “Company”)
approved the Company’s 2014 Executive Annual Incentive Plan (the “AIP”) for
which named executive officers employed by the Company may participate. For
2014, payouts to named executive officers in respect of awards under the AIP
will be based on the extent of achievement of target levels of performance
relating to corporate net revenue and corporate diluted adjusted earnings per
share.


For 2014, AIP target award opportunities, as a percentage of base salary, are
50% of base salary for Messrs. Kahlbaugh and McCaw and 37.5% of base salary for
Mr. Mascherin. The Compensation Committee also set target performance levels
based on the 2014 approved Annual Operating Plan. In the event the target level
of performance is achieved, the target award, as a percentage of base salary
will be paid. The Compensation Committee reserved the discretion to determine
the mix of equity and cash for any award payout under the AIP. Any annual
incentive equity awards will be made pursuant to the Company’s 2010 Omnibus
Incentive Plan and will have the vesting and other terms determined by the
Compensation Committee at the time of grant.




